UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                           __________________

                                99-20086
                            Summary Calendar
                           __________________

     LARRY HAYNES,

                                              Plaintiff-Appellant,

                                    v.

     COPCO STEEL, doing business as
     Russel Metals Co. Inc.,

                                              Defendant-Appellee.

          ______________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CV-368)
          ______________________________________________

                           September 30, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry     Haynes   appeals   from   an    adverse   summary    judgment

dismissing his claims against appellee Copco Steel Company d/b/a

Russel Metals.     Haynes argues that the district court erred in

dismissing both his breach of contract claim and his promissory

estoppel claim.     We find no merit in the arguments advanced by

Haynes.   After a careful review of the arguments presented on

appeal and a de novo review of the record, we affirm the judgment

of the district court, essentially for the reasons stated in the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
succinct and well-reasoned Memorandum and Order of the district

court dated December 28, 1998.

                                                      AFFFIRMED




                                 2